Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from September 1, 2009 to September 30, 2009 Commission File Number of issuing entity in respect of the notes: 333-141703-02 Commission File Number of issuing entity in respect of the Series 2007-CC Collateral Certificate: 000-23108 Commission File Number of sponsor and depositor: 033-54804 Discover Card Execution Note Trust (Exact name of issuing entity in respect of the notes as specified in its charter) Discover Card Master Trust I (Exact name of issuing entity in respect of the Series 2007-CC Collateral Certificate as specified in its charter) Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State of organization of the issuing entity (IRS Employer Indentification No. of the in respect of the notes) sponsor and depositor) Rodney Square North 100 North Market Street Wilmington, Delaware 19890-0001 (Address of principal executive offices of (Zip Code) the issuing entity in respect to the notes) (302) 636-6189 (Telephone Number, including area code) Registered/reporting pursuant to (check one) Section 12(b) Section 12(g) Section 15(d) Name of Exchange Title of Class (If Section 12(b)) DiscoverSeries Class A [x] Notes DiscoverSeries Class B [x] Notes DiscoverSeries Class C [x] Notes Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information The information required by Item 1121 of Regulation AB is provided in the reports attached hereto as Exhibits 99.1 and 99.2. 2 Delay of Commencement of Accumulation Period: Class B(2007-2) On October 1, 2009, pursuant to Section 4.02 of the Indenture Supplement, as amended, dated as of July 26, 2007 (the "Indenture Supplement"), and the Class B(2007-2) Terms Document, dated as of August 31, 2007, each between Discover Card Execution Note Trust (the "Note Issuance Trust") as Issuer and U.S. Bank National Association as Indenture Trustee, the commencement of the Accumulation Period for the Class B(2007-2) DiscoverSeries Notes, which was scheduled to commence on November 1, 2009 (the first day of the Due Period related to the December 2009 Distribution Date), was delayed until December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date). Class C(2007-2) On October 1, 2009, pursuant to Section 4.02 of the Indenture Supplement and the Class C(2007-2) Terms Document, dated as of August 31, 2007, each between the Note Issuance Trust as Issuer and U.S. Bank National Association as Indenture Trustee, the commencement of the Accumulation Period for the Class C(2007-2) DiscoverSeries Notes, which was scheduled to commence on November 1, 2009 (the first day of the Due Period related to the December 2009 Distribution Date), was delayed until December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date). Class B(2008-3) On October 1, 2009, pursuant to Section 4.02 of the Indenture Supplement and the Class B(2008-3) Terms Document, dated as of August 28, 2008, each between the Note Issuance Trust as Issuer and U.S. Bank National Association as Indenture Trustee, the commencement of the Accumulation Period for the Class B(2008-3) DiscoverSeries Notes, which was scheduled to commence on November 1, 2009 (the first day of the Due Period related to the December 2009 Distribution Date), was delayed until December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date). Class C(2008-3) On October 1, 2009, pursuant to Section 4.02 of the Indenture Supplement and the Class C(2008-3) Terms Document, dated as of August 28, 2008, each between the Note Issuance Trust as Issuer and U.S. Bank National Association as Indenture Trustee, the commencement of the Accumulation Period for the Class C(2008-3) DiscoverSeries Notes, which was scheduled to commence on November 1, 2009 (the first day of the Due Period related to the December 2009 Distribution Date), was delayed until December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date). 3 Class B(2008-1) On October 1, 2009, pursuant to Section 4.02 of the Indenture Supplement and the Class B(2008-1) Terms Document, dated as of February 29, 2008, each between the Note Issuance Trust as Issuer and U.S. Bank National Association as Indenture Trustee, the commencement of the Accumulation Period for the Class B(2008-1) DiscoverSeries Notes, which was scheduled to commence on November 1, 2009 (the first day of the Due Period related to the December 2009 Distribution Date), was delayed until December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date). Class C(2008-1) On October 1, 2009, pursuant to Section 4.02 of the Indenture Supplement and the Class C(2008-1) Terms Document, dated as of February 29, 2008, each between the Note Issuance Trust as Issuer and U.S. Bank National Association as Indenture Trustee, the commencement of the Accumulation Period for the Class C(2008-1) DiscoverSeries Notes, which was scheduled to commence on November 1, 2009 (the first day of the Due Period related to the December 2009 Distribution Date), was delayed until December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date). Class B(2008-2) On October 1, 2009, pursuant to Section 4.02 of the Indenture Supplement and the Class B(2008-2) Terms Document, dated as of May 29, 2008, each between the Note Issuance Trust as Issuer and U.S. Bank National Association as Indenture Trustee, the commencement of the Accumulation Period for the Class B(2008-2) DiscoverSeries Notes, which was scheduled to commence on November 1, 2009 (the first day of the Due Period related to the December 2009 Distribution Date), was delayed until December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date). Class C(2008-2) On October 1, 2009, pursuant to Section 4.02 of the Indenture Supplement and the Class C(2008-2) Terms Document, dated as of May 29, 2008, each between the Note Issuance Trust as Issuer and U.S. Bank National Association as Indenture Trustee, the commencement of the Accumulation Period for the Class C(2008-2) DiscoverSeries Notes, which was scheduled to commence on November 1, 2009 (the first day of the Due Period related to the December 2009 Distribution Date), was delayed until December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date). Class A(2008-A) On October 1, 2009, pursuant to Section 2.05 of the Class A(2008-A) Terms Document, dated as of January 31, 2008, between the Note Issuance Trust as Issuer and U.S. Bank National Association as Indenture Trustee, the commencement of the Liquidation Period for the Class A(2008-A) DiscoverSeries Notes, which was scheduled to commence on November 1, 2009 (the first day of the Due Period related to the December 2009 Distribution Date), was delayed until December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date). 4 Class B(2008-A) On October 1, 2009, pursuant to Section 2.05 of the Class B(2008-A) Terms Document, dated as of January 31, 2008, between the Note Issuance Trust as Issuer and U.S. Bank National Association as Indenture Trustee, the commencement of the Liquidation Period for the Class B(2008-A) DiscoverSeries Notes, which was scheduled to commence on November 1, 2009 (the first day of the Due Period related to the December 2009 Distribution
